 Iii the Matter of M. & M. BAKERIES, INC.andBAKERY AND CONFECTION-ERY WORKERS INTERNATIONAL UNION OF AMERICA, LOCAL 484 (AFL)Case No. C-1881.-Decided June 9, 19.11Jurisdiction:baking industrySettlement:stipulation providing for compliance with the Act.Remedial'Orders: entered on stipulation.Mr. Albert J. Hoban.for the Board.Hughes d Burns,byMr. Stanley M. Burns,of Dover, N. H. forthe -respondent.Mr. William V. Irvine,of Boston, Mass., for Local 484.Mr. Harry Gothro, Mr. Daniel Wheeler,andMiss Mary Mater,ofDover, N. H., for the Association.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Bakery and' Con-fectioneryWorkers InternationalUnion of America, Local 484(AFL), herein called Local 484, the National Labor Relations Board,herein called the Board, by the Regional Director for the First Region(Boston, Massachusetts), issued its complaint, dated March 28, 1941,against M. &. M. Bakeries, Inc., Dover, New Hampshire, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6). and' (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notices of hearing were duly served'uponthe respondent, upon Local 484, and-upon M. & M. Employees' Pro-tectiveAssociation, Incorporated, herein called the Association, alabor organization claiming to represent `employees directly affectedby the proceeding:Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent, on or about July 19, 1939, andat all times thereafter, dominated and interfered with the' formation32 N L R B, No. 83,409 410DECISIONSOF NATIONALLABOR RELATIONS BOARDand administration of the Association and contributed financial andother support to it, by certain specified acts; (2) that on or aboutAugust 21, 1940, the respondent discharged and thereafter refusedto reinstate Daniel Wheeler because of his membership in and activityon behalf of Local 484 and because he engaged in concerted activitieswith other employees for their mutual aid and protection; and (3)that on or about July 15, 1939, and at various times thereafter, therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act by variousspecified acts and statements to its employees.On May 9, 1941, therespondent filed an answer denying the commission of the unfairlabor practices alleged in the complaint.On May 12, 1941, the respondent, Local 484, the Association, andcounsel for the Board entered into a stipulation in settlement of thecase.The stipulation provides as follows :It is hereby stipulated and agreed by and between M. & M.BAKERIES, INC., BAKERY AND CONFECTIONERYWORKERS INTERNATIONAL' UNION OF AMERICA,LOCAL 484, affiliated with the American Federation of Labor,M. & M. EMPLOYEES' PROTECTIVE ASSOCIATION, IN-CORPORATED, hereinafter called the Association, and AlbertJ.Hoban, Attorney for the National Labor Relations Board,First Region, that :I.Upon Charges and Amended Charges duly filed by Bakeryand ConfectioneryWorkers International Union of America,Local 484 (AFL), hereinafter called the Union, the NationalLabor Relations Board, hereinafter called the Board, by A.Howard Myers, Regional Director for the First Region, (Boston,Massachusetts), acting pursuant to its Rules and Regulations-Series 2-as amended, Article IV, Section 1, issued its Complaintand Notice of Hearing on March 28, 1941, against M. & M.Bakeries, Inc., a Massachusetts Corporation, hereinafter calledthe Respondent.II.A copy of the Amended Charge, Complaint and Notice ofHearing thereon and a copy of National Labor Relations -BoardRules and Regulations-Series 2, as amended, were duly servedupon the parties, namely the Respondent, the Association andthe Union on March 29, 1941, said hearing being scheduled forApril 10, 1941, in the Court Room, Superior Court House, Dover,New Hampshire.On April 8, 1941, the said hearing was post-poned indefinitely:On April 21, 1941, the hearing was re-scheduled for May 1, 1941.On April 26, 1941, the said hearingwas postponed to May 8, 1941.On May 7, 1941, the said hearingwas postponed to May 12, 1941.On May 6, 1941, the Respondent M. M. BAKERIES, INC.411filed its Answer, in substance denying the allegations set forthin the Complaint.III.The Respondent is now and has been since on or about 1922,a corporation organized and existing under the laws of the Com-monwealth of Massachusetts, with its principal office and placeof business at Dover, County of Strafford, State of New Hamp-shire.The respondent is engaged in the baking, sale and distri-bution of bread, cake and pastry.During the calendar year1940 the Respondent purchased in excess of 1,000,000 pounds offlour, sugar, yeast, salt and other ingredients used in the manu-facture of its finished products.More than 50 per cent of saidingredients were shipped to the Respondent from points outsidethe State of New Hampshire.During said calendar year 1940the Respondent manufactured in excess of 1,000,000 pounds ofbread, cake and pastry. In excess of 50 per cent of such bread,cake and pastry was shipped by-Respondent to points outsidethe State of New Hampshire.The Respondent admits, for thepurpose of this case only, that it is engaged in interstate commercewithin the meaning of the National Labor Relations Act.TheRespondent employs in excess of 100 employees.Mary Mater was authorized on behalf of the Association to signthis stipulation and agreement.IV. The parties hereto agree that the Amended Charge, Com-plaint, Notices of Hearing, dated March 28, 1941, April 8, 1941,April 21, 1941, April 26, 1941 and May 7, 1941, National LaborRelations Board Rules and Regulations-Series 2, as amended,and Respondent's Answer to Complaint, Authorization to MaryMater by Association, dated May 12, 1941, and this Stipulationand Agreement shall constitute the entire record in this case,and may be filed with the Chief Trial Examiner of said BoardatWashington, D. C.V. The Respondent denies that it has violated any of theprovisions of the National Labor Relations Act, and more par-ticularly any of the provisions of said Act as set forth in saidCharges, Amended Charges and Complaint; but for the purposeof disposing of this matter in an amicable and expeditiousmanner, stipulates and agrees that an order may be entered bythe Board, as more specifically hereinafter set forth.VI. The parties hereto expressly waive their right to a hearingin-this matter and the making of Findings of Fact and Conclu-sions of Law by the Board, pursuant to provisions of the Act.VII. It is further stipulated and agreed by the parties heretothat upon the entire record in this case and this Stipulationand Agreement, if approved b yhe National Labor Relations 412DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard, an Order may forthwith be entered by said Board, pro-viding as follows :Respondent, M. & M. Bakeries, Inc., its officers, agents, suc-cessors and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the formation or ad-'ministration of Al. & M.' Employees' Protective Association,Incorporated, or with the formation or administration of anyother labor organization of its employees, and from contribut-ing" support to M. & M. Employees' Protective Association,Incorporated, or any other labor organization of its employees ;(b)Recognizing the M. & M. Employees' Protective Asso-ciation, Incorporated as the representative of any of its em-ployees for the purpose of collective bargaining with respectto rates of pay, wages, hours of employment, or other condi-tions of employment;(c)Giving effect to or performing any and all contracts,written instruments or arrangements now existing with theM. & M. Employees' Protective Association, Incorporated,relating to rates of pay, wages, hours of employment, or otherconditions of employment, including the written agreementbetween the Respondent and the Association, dated November1, 1939;(d) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right to self-or-ganization; to form, join or assist labor organizations, to bar-gain collectively through" representatives of their own choos-ing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies, of the Act :(a)Withdraw all recognition from and completely dises-tablish theM. & M. Employees' Protective Association, In-corporated, as representative of any of its employees, for thepurpose of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employ-ment ;(b)Post notices to its employees stating (1) that the Re-spondent will not engage in the conduct from which it isordered to cease and desist, in Paragraph 1 (a), (b), (c) and(d) of this Order; (2) that the Respondent will take theaffirmative action set forth in Paragraphs 2 (a), (b) and (c)of this Order. M. M. BAKERIES,,INC.-413(c)Notify the Regional Director for the First Region inwriting within 10 days from the date of this Order what stepsthe Respondent has takento comply therewith.,AND ITIS FURTHER ORDERED that the Complaint,insofar as italleges that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act by the dischargeof Daniel Wheeler, be, and it hereby is, dismissed.VIII. It is further stipulated and agreed by and between theparties hereto that after the entry of the Order by the Board, asprovided in this Stipulation, the-United States Circuit Courtof Appeals for the First Circuit, may, upon application by theBoard and without notice to Respondent,enter its Decree en-forcing in full the said Order of the Board, and each or theparties hereto hereby consents to the entry of such Decree andhereby waives its right to contest the entry of any such Decreeand to receive notice of the filing of such application by theBoardIX. All stipulations herein made are subject to the approvalof the National Labor Relations Board, and should the NationalLabor Relations Board fail to approve the terms and conditionscontained herein, this Stipulation and Agreement shall becomenull and void and of no effect,and the proceedings in this mattershall be in the salve status as if no stipulation had been enteredinto.-X. All terms agreed upon are contained within this Stipula-tion and Agreement and there is no verbal or other agreementof any kind which varies, alters or adds to this Stipulation andAgreement.On May 23, 1941, the Board issued its order approving the- abovestipulation,making it a part of the record in the case, and trans-ferring the proceeding to the Board for the purpose of entry, ofa decision and orderby the Boardpursuant to the provisions of thestipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following : - -FINDINGS OF FACTI.THE BUSINESS,OF, THE RESPONDENTM: & M. Bakeries,Inc., is a corporation existing under the lawsofMassachusetts,with its principal office and.place of business atDover, New Hampshire. It is engaged in the business of baking,selling, and distributing bread, cake, and pastry.During the year 414DECISIONSOF NATIONALLABOR RELATIONS BOARD1940 the respondent purchased in excess of 1,000,000 pounds of flour,sugar, yeast, salt and other ingredients used in the manufacture ofits finished products.More than 50 per cent of said ingredients wereshipped to the respondent from points outside the State of NewHampshire.During the same period the respondent manufacturedin excess of 1,000,000 pounds of bread, cake, and pastry, of whichmore than 50 per cent was shipped by the respondent to points out-side the -State of New Hampshire.The respondent employs morethan 100 employees.For the purpose of this proceeding the respondent admits thatit is engaged in interstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above. findings of fact, stipulation, andthe entire record in the case, and pursuant to Section, 10' (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that M. & M. Bakeries, Inc., Dover, New Hampshire,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or adminis-tration of M. & M. Employees' Protective Association, Incorporated,or with the formation or administration of any other labor organiza-tion of its employees, and from contributing support to M. & M.Employees' Protective Association, Incorporated, or any other labororganization of its employees ;(b)Recognizing the M. & M. Employees' Protective Association,Incorporated, as the representative of any of its employees for thepurpose of collective bargaining with respect to rates of pay, wages,hours of employment, or other conditions of employment ;(c)Giving effect to or performing any and all contracts, writteninstruments or arrangements now existing with the M. & M. Em-ployees'ProtectiveAssociation, Incorporated, relating to rates ofpay, wages, hours of employment, or other conditions of employment,including the written agreement between the respondent and theAssociation, dated November 1, 1939;(d) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.- M. M. BAKERIES, INC.4152.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishtheM. & M. Employees' Protective Association, Incorporated, asthe representative of any of its employees, for the purpose of collec-tive bargaining in respect to rates of pay, wages, hours of employmentand other conditions of employment ;(b)Post immediately in conspicuous places, and maintain for aperiod of at least sixty (60) days from the date of posting,, noticesto its employees stating (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in para-graphs 1 (a), (b), (c) and (d) of this Order; (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a) and(b) of this Order;(c)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act by the dischargeof Daniel Wheeler be, and it hereby is, dismissed.